Citation Nr: 0723793	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  02-14 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbar spine disorder, evaluated as 20 percent disabling 
prior to March 17, 2006, and 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1987 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Petersburg, Florida.

The issue before the Board today was remanded in November 
2005 for further evidentiary and procedural development.  
This was accomplished, and in April 2006 the VA Appeals 
Management Center (AMC) issued a supplemental statement of 
the case which increased the veteran's service-connected 
lumbar spine disorder to 40 percent disabling, effective 
March 17, 2006.  The veteran, by his representative, 
indicated in a June 2006 written statement his 
dissatisfaction with the effective date assigned to his 40 
percent increase, and asserted that the effective date of the 
40 percent disability rating should extend back to the 
original date of claim, February 5, 2002.  As of the date of 
this decision, the RO has not issued a statement of the case 
regarding the issue of whether the veteran is entitled to an 
effective date earlier than March 17, 2006, for the 40 
percent evaluation for a lumbar spine disorder.

Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).
Moreover, as the veteran's increased rating claim involves an 
increase during the appeal, as a process of his claim, the 
effective date of 40 percent will be addressed.  

The veteran indicated in a March 2003 written statement that 
he has had difficulty holding a job since injuring his back 
in service.  Moreover, a September 2004 VA ambulatory care 
record notes that the veteran reported losing his job due to 
his low back pain.  Finally, he testified at his June 2005 
Board hearing that he was told he could only perform clerical 
work and that he was used to laborer-type jobs.  In light of 
these statements, the Board concludes that there exists a 
claim for entitlement to a total rating based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) ("[o]nce a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")  Such a 
claim has not, however, been considered by the RO or appealed 
to the Board.  Therefore, the issue of entitlement to TDIU is 
REFERRED to the RO for appropriate action. 

In addition to the TDIU claim, an August 1999 statement from 
the veteran requested an increase in the disability rating 
for his ulcer condition.  This matter was referred in a May 
2001 Board decision and the November 2005 Board remand 
associated with this appeal.  Despite being referred twice, 
the RO still has not adjudicated the claim.  At this point in 
time, the RO's inaction on the veteran's eight-year old claim 
can only be described as derelict.  This claim is REFERRED to 
the RO for immediate action.


FINDINGS OF FACT

1.  The evidence of record shows that prior to April 18, 
2005, the veteran's lumbar spine disorder was manifested by 
slight to moderate limitation of motion with forward flexion 
limited by pain to no more than 35 degrees; there is no 
evidence of incoordination, weakness of the lumbar spine, 
lack of endurance, ankylosis, or associated neurological 
disabilities.  

2.  The evidence of record shows that since April 18, 2005, 
the veteran's lumbar spine disorder was manifested by severe 
limitation of motion with forward flexion less than 30 
degrees; there is no evidence of incoordination, weakness of 
the lumbar spine, lack of endurance, ankylosis, nor is there 
evidence of any associated neurological disabilities for 
which the veteran is not already receiving separate 
disability ratings.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior 
to April 18, 2005, for a lumbar spine disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293 and 5295 (2002 and 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 and 5243 (2006).

2.  The criteria for a rating of 40 percent, and no higher, 
for a lumbar spine disorder have been met as of April 18, 
2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293 and 5295 (2002 and 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 and 5243 (2006).

3.  The criteria for a rating higher than 40 percent for a 
lumbar spine disorder have not been met at any time since 
April 18, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293 and 5295 (2002 and 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 and 5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with March 2003, June 2003, and 
November 2005 letters sent to the veteran.  These letter 
explained that in order to substantiate a claim for an 
increased evaluation the evidence must document a worsening 
of his service-connected disability.  They further explained 
that if the veteran provides information about the sources of 
evidence or information pertinent to the claim, to include 
records from other government agencies, employers, or private 
doctors, then VA would make reasonable efforts to obtain the 
records from the sources identified, but that he ultimately 
is responsible for substantiating his claim.  Finally, the 
November 2005 letter expressly notified the veteran of the 
need to submit any pertinent evidence in his possession.  

These letters in 2003 and 2005 were sent to the veteran after 
the initial February 2002 rating decision.  However, to the 
extent that the notice was not given prior to the initial 
adjudication of the claims in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the veteran in March 2003, June 2003, and 
November 2005 fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and 
supplemental statements of the case were issued in July 2003, 
April 2004, April 2006, and January 2007.  See Pelegrini II, 
supra; Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

As the Board is, in essence, assigning an effective date of 
April 18, 2005, for the grant of a 40 percent evaluation for 
a lumbar spine disorder, and thereby denying an effective 
date earlier than April 18, 2005, appropriate VCAA notice 
regarding the evidence and information necessary to establish 
an effective date is required.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  

Generally, notice should be contained in an affirmative 
notice letter rather than contained in a rating decision or 
(supplemental) statement of the case.  See Mayfield v. 
Nicholson, 19 Vet. app. 102, 128, 129 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess, supra.  In 
the present case, effective date notice specific to this 
claim was sent in the May 2006 notice letter at the time the 
RO granted the increase from March 2006.  Additional 
effective date notice was provided coincidental with a 
readjudication in the January 2007 supplemental statement of 
the case.

In light of the above, the Board concludes that all proper 
VCAA notice has been furnished to the veteran, and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records and relevant VA treatment 
records are associated with the claims folder.  Additionally, 
the veteran was provided numerous VA examinations, including 
a specific neurological examination, in conjunction with his 
claim.  These examinations were for the specific purpose of 
rating the veteran's current level of disability.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Initially, the Board observes that this appeal was 
recertified to the Board in April 2007.  Following the 
issuance of the January 2007 supplemental statement of the 
case, the veteran submitted additional evidence in February 
2007 in support of his claim without a waiver of review by 
the agency of original jurisdiction (AOJ).  Such evidence 
consisted of an MRI study dated January 19, 2007.  Regardless 
of the fact that new evidence was received that has not yet 
been reviewed by the AOJ, the Board finds that a remand is 
not necessary.  In this regard, comparison of the results of 
the January 2007 MRI study and an April 2005 MRI study 
already of record reveals that the contents of the January 
2007 MRI study are identical, and thus, duplicative.  Had 
there been some demonstrable difference between the 
radiologists' findings, such evidence would necessitate 
review by the AOJ.  However, since the contents of this 
evidence is not new, the Board concludes that a remand is 
unnecessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  It has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Thus, this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

I. Appropriate Diagnostic Code

The veteran is currently service-connected for traumatic 
arthritis of the lumbosacral spine pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.  This diagnostic code is 
applicable to degenerative arthritis of the spine.  
Generally, all effort should be made to consider the most 
appropriate diagnostic code based on the veteran's diagnosis 
and manifestations of his service-connected disability.  See 
38 C.F.R. § 4.21 (2006).  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case," and one diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. Butts v. Brown, 5 Vet. App. 
532, 538 (1993). Any change in diagnostic code by a VA 
adjudicator must, however, be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

For the reasons discussed below, the Board concludes that the 
RO has not applied the most appropriate diagnostic code in 
rating the veteran's service-connected disability.  Rather, 
after careful review of the veteran's entire history in 
accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1995), the Board finds that the veteran's service-connected 
lumbar disability is more appropriately rated according to 
38 C.F.R. § 4.71a, Diagnostic Code 5243-5293, which is 
applicable to intervertebral disc syndrome.  An exception to 
the general rule, the hyphenated diagnostic code assigned to 
the veteran's disability reflects a change in the diagnostic 
code applicable to intervertebral disc syndrome during this 
appeal.

As discussed in the November 2005 Board remand, service 
connection was originally granted for degenerative changes at 
L4-5 and L4-S1 with limitation of motion.  This 
characterization was, in part, based on a September 1991 MRI 
which noted mild degenerative changes of the L4-5 and L5-S1 
discs and mild bulging of the annulus fibrosis at the L4-5 
and L5-S1 levels. For some unknown reason, the veteran's 
service-connected disability was later recharacterized as 
traumatic arthritis despite an absence of evidence of any 
diagnosis of arthritis.  Furthermore, the RO denied service 
connection for degenerative disc disease in a January 2003 
rating decision.  Not only is this the condition for which 
the veteran was awarded service connection in 1992, but the 
2003 rating decision erroneously stated that there was no 
evidence of degenerative disc disease during service.  See 
September 1991 MRI study; October 1991 report by Dr. Steinitz 
diagnosing, in part, lumbar disc disease and also noting that 
MRI showed nonphysiologic bulging suspected at L4-5 with a 
small protrusion at L5-S1.  Based on such evidence, the Board 
directed the AOJ in its remand to reconsider whether the 
veteran's service-connected back disability was properly 
characterized and rated under the appropriate diagnostic 
code.  The AOJ continued to characterize the veteran's 
disability as traumatic arthritis and assign an evaluation 
based on Diagnostic Code 5242.  

After careful consideration of the veteran's history, current 
diagnosis, and service-connected symptomatology, the Board 
concludes that a change in diagnostic code is necessitated by 
the historical evidence of record.  The veteran was granted 
service connection for disc disease in 1992, and his current 
symptomatology is related to this diagnosis.  Thus, the 
diagnostic code most appropriate is Diagnostic Code 5243-
5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).

II. Analysis

In the present case, it should be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  Because these changes took effect during the pendency 
of the veteran's appeal, both the former and the revised 
criteria will be considered in evaluating the veteran's 
service-connected low back disability.  However, application 
of the new criteria prior to the effective date of the 
amended regulation is not allowed.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002).

With respect to these regulatory amendments, an August 2002 
statement of the case and April 2004 and April 2006 
supplemental statements of the case provided the veteran with 
the rating criteria in effect for intervertebral disc 
syndrome both prior to and as of September 23, 2002, as well 
as the relevant rating criteria for lumbar spine disabilities 
prior to September 26, 2003, and the General Rating Formula 
for Disease and Injuries of the Spine.  Moreover, the RO 
considered the veteran's service-connected back disability 
under all applicable sets of regulations in the April 2004, 
April 2006, and January 2007 readjudications.  Therefore, 
there is no prejudice in the Board considering the regulation 
changes in adjudicating the veteran's increased rating claim.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

As a final note, the disability evaluation assigned to the 
veteran's service-connected back disability was increased in 
an April 2006 rating decision from 20 percent disabling to 40 
percent disabling, effective March 17, 2006.  Thus, in 
addition to considering the various amendments to the 
criteria for rating the spine, the Board will also consider 
whether the evidence of record demonstrates entitlement to an 
evaluation in excess of 20 percent prior to March 17, 2006, 
and in excess of 40 percent as of March 17, 2006.

A. Intervertebral Disc Syndrome (Diagnostic Code 5243-5293)

As in effect prior to September 23, 2002, Diagnostic Code 
5293 provided a 20 percent evaluation for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation was for assignment for severe 
intervertebral disc syndrome manifested by recurring attacks, 
with intermittent relief.  A maximum 60 percent rating was 
warranted for pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  A precedent opinion of VA's 
Office of General Counsel, VAOPGCPREC 36-97 (1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.

When evaluating the veteran's back disability under 
Diagnostic Code 5293 prior to the September 2002 amendment, 
the Board finds that the evidence of record fails to 
demonstrate that he meets the criteria for an evaluation in 
excess of 20 percent.  In this regard, although the evidence 
of record demonstrates continued complaints of radiating 
pain, there is no competent evidence of recurring attacks 
with intermittent relief, nor is there competent evidence of 
associated neurological symptomatology, including 
neurological abnormalities affecting the veteran's range of 
motion.

Medical evidence demonstrates continued complaints of 
radicular symptomatology, especially in the left lower 
extremity, as well as occasional muscle spasm and tenderness 
on palpation.  For the most part, the veteran reports pain 
ranging from 4 to 8 out of 10, with flare ups of 10 out of 10 
in the morning.  There is also evidence that the veteran had 
at least two periods of exacerbation in July 2002 and April 
2005 due to aggravation/reinjury.  Despite the veteran's 
subjective complaints, there is no evidence that he 
experiences any neurological symptoms as a result of his 
service-connected disc disease.  Numerous clinical 
evaluations revealed muscle strength in both lower 
extremities of 4-5+/5, reflexes measuring 1+ and 2+, and 
normal muscle bulk and tone.  At times the veteran 
demonstrated some decreased sensation in his left posterior 
calf and foot; however, sensory examinations in September 
2004 and April 2005 were normal.  Medical records demonstrate 
limitation of motion in the lumbar spine throughout this 
appeal period; however, there is no evidence that any 
decreased range of motion is due to a neurological disability 
associated with his disc disease.  As such, he is not 
entitled to a higher evaluation under Diagnostic Code 5293.  
Finally, there is no evidence of any bowel or bladder 
incontinence throughout this appeal.  

In addition to the veteran's subjective complaints and 
examination findings, MRI and X-ray studies also do not 
support a finding of severe or pronounced intervertebral disc 
syndrome.  In this regard, an August 2002 MRI study indicates 
that although there is evidence of disc dessication at L5-S1, 
as well as focal disc protrusion centrally, intervertebral 
disc spaces are well preserved and there are only mild 
degenerative changes.  A January 2002 X-ray also noted normal 
disc heights.  An X-ray taken at the December 2002 VA 
examination showed no significant degenerative disc disease, 
and a November 2004 X-ray demonstrated disc spaces within 
normal limits.  

In fact, despite the veteran's complaints, medical examiners 
have concluded his complaints are not consistent with the 
severity of his lumbar spine condition.  For example, the VA 
examiner in December 2002 stated that the degenerative disc 
disease was not "significant."  This is supported by a VA 
neurosurgery consult dated in October 2002, in which the 
physician stated that the veteran had sensory and motor 
symptoms not expected with the degree of disc bulging shown 
on MRI, and that the changes shown were not "severe."

Without any evidence of associated neurological symptoms, 
severe limitation of motion due to neurological disability, 
or recurrent attacks with intermittent relief, the veteran's 
subjective complaints of radiating pain, standing alone, do 
not meet the criteria necessary for an evaluation in excess 
of 20 percent prior to March 17, 2006, or an evaluation in 
excess of 40 percent as of March 17, 2006.  As such, the 
veteran is not entitled to an increased evaluation under the 
pre-September 2002 rating criteria pertinent to 
intervertebral disc syndrome for the entire appeal period.  

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The criteria contained in 
Diagnostic Code 5293 provides for a 20 percent evaluation 
where there are incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation is for 
assignment when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The veteran's complaints of back pain, to include his reports 
of radiating pain, do not precisely meet the level of 
"incapacitating episode" as defined by the revised 
criteria.  The only medical evidence of record that shows 
prescribed bed rest is an October 2002 VA medical record 
which notes that the veteran was advised to rest overnight on 
a firm mattress.  There is no other evidence of record that 
the veteran has been prescribed bed rest for his back pain.  
Clearly, then, the evidence of record does not indicate that 
he has experienced incapacitating attacks of intervertebral 
disc syndrome throughout this appeal period.  

B. Diagnostic Codes Applicable to Lumbar Spine Disabilities 
Other Than Intervertebral Disc Syndrome

Although the veteran does not meet the criteria for an 
evaluation in excess of 20 percent prior to March 17, 2006, 
or an evaluation in excess of 40 percent as of March 17, 
2006, under the pre-September 2002 diagnostic criteria for 
intervertebral disc syndrome or the diagnostic criteria 
contained in Diagnostic Code 5243-5293 as of September 23, 
2002, the Board must consider whether he is entitled to a 
higher evaluation based on separate chronic orthopedic and 
neurological manifestations.  See 38 C.F.R. § 4.25; 
Schafrath, supra.

(1) Evaluating any associated neurological disabilities

The medical evidence of record demonstrates that the veteran 
has continued complaints of pain radiating down both of his 
lower extremities throughout this appeal, with pain and 
discomfort being greater in the left leg and foot.  An April 
2005 MRI study revealed degenerative disc dessication at L5-
S1 with moderate disc protrusion indenting the anterior 
thecal sac and touching both S1 nerve roots, as well as a 5 
millimeter extruded fragment off the left-inferior aspect 
touching the left S1 nerve root.  Pertinent to the veteran's 
lower extremity radiculopathy, the Board notes that he is 
already in receipt of separate 10 percent evaluations for 
lumbar radiculopathy of the right and left lower extremities.  
The veteran has not disagreed with the percentage ratings 
awarded for the radiculopathy, so the Board does not have 
jurisdiction to consider whether higher ratings should have 
been awarded. The fact is, however, that the veteran has been 
assigned separate evaluations for his diagnosed lumbar 
radiculopathy, and the question remains as to what rating(s) 
should be assigned the orthopedic manifestations. 

Additionally, the veteran has denied any bowel or bladder 
impairment throughout this appeal period.  He has also denied 
any sexual impairments.  Thus, separate ratings are not 
warranted for these disabilities.

(2) Evaluating the veteran's lumbar orthopedic disability 
prior to April 18, 2005

According to the rating criteria in effect prior to September 
26, 2003, moderate limitation of motion of the lumbar spine 
warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Severe limitation of motion of 
the lumbar spine warrants a 40 percent disability rating.  
Id.  The Board observes that the words "moderate" and 
"severe" are not defined in the VA rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2006).

Effective from September 26, 2003, disabilities of the 
cervical and thoracic spine are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  The 
Formula provides the following ratings, in relevant part:

A 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine of 30 degrees but no more 
than sixty degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 120 
degrees; or, for muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine limited to 
30 degrees.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as "a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension".  See id., Note (5).  These criteria 
are to be applied irrespective of whether there are symptoms 
such as pain (whether or nor it radiates), stiffness, or 
aching in the affected area of the spine, id., and they "are 
meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when 
there is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).  There are higher ratings 
available under the General Formula; however, they require 
proof of ankylosis, which is not present here.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2006).

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id.  
Ranges of motion are to be rounded to the nearest five 
degrees.  Id., Note (4).  Separate disability ratings are to 
be given for the thoracolumbar and cervical spine segments.  
Id., Note (6).  Although the criteria under the prior 
Diagnostic Code 5292 are less defined and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-2003 regulations did not define normal range of motion 
for the spine, the current definition is based on medical 
guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.

The veteran's range of motion in his lumbar spine was 
evaluated at his January 2002 VA examination, and the results 
indicate forward flexion to 85 degrees, extension to 15 
degrees, and bilateral rotation and lateral flexion to 15 
degrees.  The examiner noted that pain likely worsened the 
veteran's range of motion 10 to 15 percent; thus, flexion is 
likely limited to 72 degrees, and extension, bilateral 
rotation, and bilateral lateral flexion are likely limited to 
13 degrees.  There was no evidence of fatigability, 
incoordination, or lack of endurance during flare ups.  

The veteran presented to a VA ambulatory care clinic in July 
2002 with complaints that he heard a "pop" in his back two 
days earlier followed by increasing back pain.  Upon 
examination he demonstrated flexion and extension to 20 
degrees.  The diagnosis indicated that this was an 
exacerbation of his chronic low back disability and that the 
veteran's symptoms were consistent with a herniated disc.  
The range of motion demonstrated at this examination is more 
consistent with that contemplated by severe limitation of 
motion.  However, the clinical record indicates that, prior 
to the incident two days earlier, the veteran's back pain had 
been stable.  It also appears to suggest some level of 
reinjury to the veteran's lumbar spine.  Finally, following 
this incident, the veteran's range of motion steadily 
increases.  Under such circumstances, the Board finds that 
the July 2002 range of motion testing represents an aberrant 
finding that is consistent with the veteran's state at the 
time of reinjury, but does not reflect the overall level of 
severity of his disability during this appeal period.

Following the July 2002 incident, the veteran was evaluated 
by physical therapy in October 2002.  The physical therapist 
notes that the veteran was unable to complete active range of 
motion testing despite demonstrating active range of motion 
during functional tasks.  The examination findings were noted 
as incomplete due to the veteran's extreme pain behaviors.  
Two months later, at his December 2002 VA examination, the 
veteran demonstrated forward flexion to 50 degrees, extension 
to 10 degrees, bilateral lateral flexion to 20 degrees, and 
bilateral rotation to 10 degrees.  The examiner estimated 
that his range of motion decreased an additional 20 to 30 
percent during flare ups, thus indicating flexion no less 
than 35 degrees, extension no less than 7 degrees, bilateral 
lateral flexion no less than 14 degrees, and bilateral 
rotation no less than 7 degrees.  

Physical therapy records dated March 2003 through April 2003 
indicate that the veteran's range of motion increased from 45 
degrees of flexion in March 2003 to 70 degrees of flexion in 
April 2003.  An April 2003 physical therapy record notes that 
the veteran's trunk mobility is good during functional 
activities in the clinic without complaints of pain.  In 
September 2004, the veteran demonstrated flexion to 45 
degrees, rotation to 30 degrees, and lateral flexion to 15 to 
20 degrees at the ambulatory care clinic.  An October 2004 VA 
medical record notes that his flexion is limited to 40 
degrees and extension is limited to 10 degrees.  Pain was 
reported in all ranges of motion.  Records dated from 
November 2004 through March 2005 make no specific range of 
motion findings, nor is there any mention of increased 
limitation of motion.  

The Board acknowledges that the veteran's range of motion in 
his lumbar spine clearly decreased following the July 2002 
incident.  However, applying the range of motion measurements 
to the general ratings formula, this decrease does not 
demonstrate entitlement to an evaluation in excess of 20 
percent.  Rather, the evidence shows moderate limitation with 
additional slight limitation due to pain.  With the exception 
of the July 2002 ambulatory care record, none of the range of 
motion testing for this period of the appeal indicates that 
the veteran has forward flexion of the thoracolumbar spine 30 
degrees or less.  Even when additional limitation due to 
pain, incoordination, fatigue, lack of endurance, or weakness 
is taken into account, the veteran's forward flexion is 
limited, at most, to 35 degrees.  As previously mentioned, 
the evidence does not demonstrate ankylosis in any part of 
the spine.  Therefore, he does not meet the criteria for a 50 
or 100 percent disability rating.

The Board also considered whether the veteran is entitled to 
a rating in excess of 20 percent under alternate diagnostic 
codes pertinent to back disabilities.  Diagnostic Code 5295 
provides for a 40 percent rating where there is severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  However, the medical evidence 
of record does not demonstrate that the veteran has any of 
the above symptomatology.  As he does not demonstrate any of 
the symptomatology contemplated by a 40 percent evaluation 
under Diagnostic Code 5295, the Board finds that he is not 
entitled to a higher evaluation under such diagnostic code.  

No other diagnostic codes are found to be relevant in 
evaluating his service-connected lumbar spine disability.  
Indeed, as there is no evidence of vertebral fracture, 
Diagnostic Code 5285 is not for application.  

In sum, prior to April 18, 2005, the evidence of record 
demonstrates slight to moderate limitation of motion in the 
lumbar spine overall manifested by forward flexion limited to 
no more than 35 degrees when considering pain.  There is no 
evidence of incoordination, weakness of the lumbar spine, 
lack of endurance, or ankylosis.  Based on all of the 
foregoing, the Board concludes that the veteran is not 
entitled to a rating in excess of 20 percent prior to April 
18, 2005, under both the old and revised schedular criteria 
for disabilities of the spine.  

B. Evaluating the veteran's lumbar orthopedic disability as 
of April 18, 2005

On April 18, 2005, the veteran was evaluated at a VA 
neurosurgery clinic.  He reported that he jumped off the top 
bunk of his bed and heard a popping noise.  Shortly 
thereafter, he felt pain radiating to his legs; however, 
after resting the radiating pain disappeared and he was left 
with only lower back pain.  Further testing and evaluation 
was indicated.  Follow up four weeks later revealed that the 
pain was stable, but not improved.  He also reported left leg 
pain with right buttock symptoms and episodes of testicular 
and groin pain.  A wait and see approach was taken to see if 
this "exacerbation" resolved itself.  The veteran was 
eventually discharged from the neurosurgery clinic in May 
2005 after it was determined that he would not likely benefit 
from surgery.  Conservative treatment and evaluation by 
physical therapy was recommended. 

The veteran was evaluated by physical therapy in June 2005, 
and at such examination he demonstrated decreased range of 
motion and strength in his lumbar spine.  Specifically, the 
physical therapist noted that his flexion was limited by 75 
percent and his extension was limited by 50 percent; he had 
pain with both movements.  Using the values provided in Plate 
V, the veteran's forward flexion was limited to 23 degrees 
(or 20 degrees when rounded to the nearest five), see 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (4) (2006), and extension was 
limited to 15 degrees.  Although subsequent physical therapy 
records do not provide additional range of motion testing 
results, an August 2005 record notes that the veteran has not 
made very good progress in physical therapy.  Also of record 
is a March 2006 VA examination report which indicates that 
the veteran had flexion limited to 15 degrees and extension 
limited to 15 degrees.  Pain was present with virtually any 
range of motion, and forward flexion and rotation appeared 
unchanged with repetitive motion.

The Board finds that the range of motion testing results 
reported in the June 2005 physical therapy record are 
demonstrative of severe limitation of motion of the lumbar 
spine as contemplated by Diagnostic Code 5292 (2003).  They 
also reflect symptomatology associated with a 40 percent 
evaluation under the revised spine criteria.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  Moreover, these results do not appear to be 
associated with a flare up or acute exacerbation of the 
veteran's service-connected disc disease.  Rather, as 
evidenced by the March 2006 examination results, his 
limitation of motion remained severe.  Although clinical 
findings consistent with a 40 percent evaluation were not 
demonstrated until June 2005, the Board observes that these 
findings were made in conjunction with evaluation for 
increased complaints of lower back pain first demonstrated on 
April 18, 2005.  At such time the veteran reported an 
incident which neurosurgery referred to as an exacerbation of 
his chronic low back pain.  In light of this evidence, the 
Board concludes that, as of April 18, 2005, the veteran is 
entitled to an evaluation of 40 percent for his service-
connected lumbar spine disorder.

He is not, however, entitled to an evaluation higher than 40 
percent at any time.  The maximum allowable disability rating 
under Diagnostic Codes 5292 and 5295 (2003) is 40 percent.  
Thus, absent any evidence of unfavorable ankylosis of the 
lumbar spine or complete ankylosis of the entire spine 
(favorable or unfavorable), there is no higher disability 
rating applicable under the pre-September 2003 rating 
criteria.  As before, Diagnostic Code 5285 is not for 
application as there is no evidence of vertebral fracture.  
Under the revised criteria, a higher evaluation is warranted 
only for unfavorable ankylosis of the thoracolumbar or entire 
spine.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  Again, there is no 
evidence of record of any ankylosis.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected back 
disability.  A review of the record, to include the medical 
evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.

Finally, although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the assignment 
of a 40 percent evaluation prior to April 18, 2005, as well 
as against a rating in excess of 40 percent thereafter.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to an evaluation in excess of 20 percent prior to 
April 18, 2005, for a service-connected lumbar spine disorder 
is denied.

An evaluation of 40 percent, and no higher, is granted for a 
service-connected lumbar spine disorder as of April 18, 2005, 
subject to the laws and regulations governing payment of 
monetary benefits.

Entitlement to an evaluation in excess of 40 percent on or 
after April 18, 2005, for a service-connected lumbar spine 
disorder is denied.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


